Judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in decision at Supreme Court (Corning, J.). We add only that there is no merit to defendant’s contention that plaintiffs’ challenge to the subject legislation does not present a justiciable controversy (see, Matter of Korn v Gulotta, 72 NY2d 363, 369; People v Tremaine, 281 NY 1; Winner v Cuomo, 176 AD2d 60; Matter of Schulz v State of New York, 152 Misc 2d 589; see also, Saxton v Carey, 44 NY2d 545, 551). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Declaratory Judgment.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ. [See, 151 Misc 2d 684.]